          Case 1:20-cv-02222-CRC Document 19 Filed 07/30/21 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

 JOHN DONALD BALL, III,

                         Plaintiff,

                         v.                         Case No. 20-cv-02222 (CRC)

 DEPARTMENT OF STATE, et al.,


                         Defendants.

                                      MEMORANDUM OPINION

        Chivalry may not be dead, but it is surely missing in this case. In the early aughts,

Plaintiff John Donald Ball III submitted a sworn affidavit in support of a petition to the State

Department to confer citizenship to Miranda Onischenko, who was born in Russia to a non-

citizen mother. In the affidavit, Ball attested that he was a U.S. citizen and that Ms. Onischenko

was his daughter. The State Department granted the petition, issuing Ms. Onischenko a Consular

Report of Birth Abroad (“CRBA”) and a U.S. passport under 8 U.S.C. § 1409, which extends

citizenship to certain children born overseas to unwed parents, only one of whom is a United

States citizen. Almost two decades later, Ball apparently has had a change of heart. He now

contends in this lawsuit that Ms. Onischenko’s citizenship documents were wrongfully issued

because her application failed to establish his paternity. On that basis, Ball asks the Court to

compel the State Department to “correct” its files and declare that Ms. Onischenko is not a

United States citizen by birth. Finding that Ball lacks standing to bring this case, the Court

dismisses it for lack of jurisdiction.
           Case 1:20-cv-02222-CRC Document 19 Filed 07/30/21 Page 2 of 8




 I.    Background

       In 1998, John Donald Ball III, a U.S. citizen, traveled to Russia where he met Alla

Leonidovna Onischenko, who currently goes by her married name, Ms. Schlate. Compl. at 9,

ECF No. 1. 1 According to Ball, he and Ms. Schlate had an intimate relationship and resided

together for an extended period before he left Russia in March 2000. Id.; Mot. to Dismiss, Ex. 1,

ECF No. 7-2 (hereinafter, “Ex. 1”). 2 Seven months after Ball’s departure, Ms. Schlate gave birth

to a daughter named Miranda (“Ms. Onischenko”). 3 Ex. 1, at 1. The following year, Ball

prepared a sworn affidavit in support of Ms. Schlate’s application for United States citizenship

on behalf of her daughter. See Ex. 1 (affidavit “in support of the citizenship of Miranda

Leonidovna Onischenko”). In that affidavit, Ball attested that he is Ms. Onischenko’s “natural

father” and “request[ed] the Consul General of the United States . . . register [his] daughter,

Miranda Leonidovna Onishchenko, as a citizen of the United States.” Id. at 1, 3. On June 3,

2002, the State Department issued Ms. Onischenko a CRBA and a U.S. passport. Compl. at 11.

       Eighteen years later, Ball filed this lawsuit alleging that the State Department’s decision

to issue Ms. Onischenko citizenship documents was erroneous. According to Ball, the State



       1
         Ball has not bothered to number the bulk of the paragraphs or pages in his complaint,
see Compl. at 14–23, nor has he paginated his brief in opposition, see Resp., ECF No. 9
(hereinafter, “Opp.”). References to these filings thus rely on the pagination automatically
generated by the Court’s electronic document filing system.
       2
         Courts may consider materials outside the pleadings when evaluating a motion to
dismiss for lack of jurisdiction. Jerome Stevens Pharms. v. FDA, 402 F.3d 1249, 1253 (D.C.
Cir. 2005).
       3
          There is some inconsistency in the filings as to Miranda’s surname. While Ball’s
affidavit identifies her as Miranda Leonidovna Onischenko, his Complaint refers to her as
Miranda Onischenko Schlate. Compl. at 1. Additionally, Ball’s spelling alternates between
“Onischenko,” “Onishchenko,” and “Onishenko.” Compare Ex. 1 with Compl. and Mot. to
Dismiss. For the sake of clarity, the Court refers to her as Ms. Onischenko.


                                                 2
           Case 1:20-cv-02222-CRC Document 19 Filed 07/30/21 Page 3 of 8




Department misapplied 8 U.S.C. § 1409 by granting Ms. Onischenko a CRBA and passport

when her application failed to establish the statute’s elements, including Ball’s paternity, by clear

and convincing evidence. See Compl. at 2, 13, 21. On that basis, Ball asks the Court “to declare

as a matter of law” that Ms. Onischenko “was mistakenly issued US citizenship documents by

the US Department of State[.]” Id. at 2. Ball also seeks a declaration that Ms. Onischenko “has

never been proved to have been legitimated as [his] daughter” and “has therefore never attained

US citizenship by birth.” Id.; see also id. at 21.

       Ball filed this suit on August 12, 2020, naming both the State Department and Ms.

Onischenko as defendants. Ms. Onischenko has not appeared to answer or otherwise respond to

Ball’s complaint. The State Department, however, timely moved to dismiss Ball’s complaint for

lack of jurisdiction under Federal Rule of Civil Procedure 12(b)(1) and failure to state a claim

under Rule 12(b)(6). With respect to Rule 12(b)(1), the government argued that Ball failed to

allege any concrete or imminent injury fairly traceable to the State Department’s decision to

issue Ms. Onischenko a CRBA and United States passport. As to Rule 12(b)(6), the government

argued that Ball’s complaint is barred by the six-year statute of limitations governing challenges

to final agency action under 5 U.S.C. § 704. 4

 II.   Legal Standard

       Under Rule 12(b)(1), plaintiffs bear the burden of proving by a preponderance of the

evidence that the Court has subject-matter jurisdiction to hear their claims. See Lujan v.

Defenders of Wildlife, 504 U.S. 555, 561 (1992); see also, e.g., Grell v. Trump, 330 F. Supp. 3d




       4
          Additionally, the government moved to file a court document under seal in support of
its reply, Mot. for Leave to File, ECF No. 12, which Ball opposed, Resp., ECF No. 14. Because
the Court finds that dismissal is warranted absent consideration of the proposed sealed document,
the Court will deny the government’s motion as moot.
                                                     3
          Case 1:20-cv-02222-CRC Document 19 Filed 07/30/21 Page 4 of 8




311, 316 (D.D.C. 2018) (Cooper, J.). When determining whether plaintiffs have carried that

burden, courts must “assume the truth of all material factual allegations in the complaint, and

construe the complaint liberally, granting plaintiff[s] the benefit of all inferences that can be

derived from the facts alleged[.]” Am. Nat’l Ins. Co. v. FDIC, 642 F.3d 1137, 1139 (D.C. Cir.

2011) (cleaned up). Where, as here, “the plaintiff is not himself the object of the government

action or inaction he challenges,” standing is “substantially more difficult to establish.” Lujan,

504 U.S. at 562 (cleaned up).

       The Court will grant the government’s motion to dismiss under Rule 12(b)(1) and thus

need not recite the legal standard for dismissal under Rule 12(b)(6).

 III. Analysis

       To have standing, a plaintiff must show that he has: “(1) suffered an injury in fact, (2)

that is fairly traceable to the challenged conduct of the defendant, and (3) that it is likely to be

redressed by a favorable decision.” Spokeo v. Robbins, 136 S. Ct. 1540, 1547 (2016). An injury

in fact must be “(a) concrete and particularized and (b) actual or imminent, not conjectural or

hypothetical[.]” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167,

180 (2000). A “concrete” injury must be “real,” rather than “abstract[.]” Spokeo, 136 S. Ct. at

1548 (cleaned up).

       Ball satisfies none of the requirements for Article III standing. Before addressing the

requirements individually, the Court makes two preliminary points.

       First, Ball’s filings focus on whether the State Department adequately applied the

elements of § 1409 to Ms. Onischenko’s citizenship application. See Compl. at 2–3, 12–19. But

whether the State Department correctly interpreted § 1409 is irrelevant to whether its

determination injured Ball. See, e.g., Dimond v. District of Columbia, 792 F.2d 179, 190 (D.C.



                                                   4
         Case 1:20-cv-02222-CRC Document 19 Filed 07/30/21 Page 5 of 8




Cir. 1986) (noting that “[i]njury consisting solely of a government’s alleged failure to act in

accordance with law has been held not to amount to judicially cognizable injury in fact for

purposes of Article III standing”) (emphasis in original)). The Court thus declines to decide

whether the State Department properly applied the elements of § 1409. Second, Ball’s repeated

assertions that his standing is “obvious,” Compl. at 7, and “self[-]evident,” Opp. at 4, are

mistaken. See, e.g., Opp. at 4 (“I had presumed that [the] basis for standing would have been

self-evident to any sensible adult . . . [b]ecause being named as someone’s legal Father is one of

the most deeply personal imputations that can be made”). Courts characterize standing to be

“self-evident” where the plaintiff is directly regulated by the agency action he or she challenges.

Cf. Grocery Mfrs. Ass’n v. E.P.A., 693 F.3d 169, 174–75 (D.C. Cir. 2012) (concluding that

standing was not self-evident where the challenged “decisions [did] not on their face directly

impose regulatory restrictions, costs, or other burdens” on petitioners). Ball challenges the State

Department’s decision to issue Ms. Onischenko citizenship documents. It is Ms. Onischenko,

not Ball, who is the object of that decision.

       The Court now turns to the elements of Article III standing. Starting with injury in fact,

Ball’s primary theory is that the CRBA injures him by implying that he is Ms. Onischenko’s

father. He surmises that the State Department’s “refusal to correct” Ms. Onischenko’s CRBA

“support[s] a false appearance that [he] shirked [his] parental duties and abandoned Miranda,”

when it is in fact “impossible for an unwed man to abandon” a child absent “at least some

parental rights and duties.” Compl. at 18–19 (cleaned up). This claimed injury is completely

unsupported and belies common sense. The CRBA merely reflects the sworn statement Ball

made shortly after Ms. Onischenko’s birth that he is her father. See Ex. 1. It says nothing of

how Ball’s relationship to Ms. Onischenko would develop over the subsequent decades.



                                                 5
              Case 1:20-cv-02222-CRC Document 19 Filed 07/30/21 Page 6 of 8




“[R]eputational injury that derives directly from government action will support Article III

standing to challenge that action.” Foretich v. United States, 351 F.3d 1198, 1214 (D.C. Cir.

2003) (emphasis added). By contrast, “[p]urely speculative or conclusory assertions of the

consequences of [an] alleged stigma do not satisfy the Supreme Court’s requirement for specific,

concrete facts demonstrating a particularized injury.” Alamo v. Clay, 137 F.3d 1366, 1370 (D.C.

Cir. 1998); see also id. (injury-in-fact element was not satisfied where the challenged decision

“lack[ed] any stigmatizing content on its face” and plaintiff failed to show that any stigma

implied by the decision “would actually have any detrimental consequences”). Ball’s

unsupported allegations of an unflattering narrative created by the CRBA fall into the second

camp. 5

          Regardless, to the extent that the implication of paternity has injured Ball—of which the

Court is unconvinced—that injury is not fairly traceable to defendants’ conduct. Again, in May

2001, Ball prepared a sworn statement that he is “the natural father” of Ms. Onischenko. Ex. 1.

Ball does not dispute the authenticity of that sworn statement. See, e.g., Opp. at 2. Indeed, it

was on that basis that Ball “respectfully request[ed] the General Consul of the United States to

register [his] daughter, Miranda Leonidovna Onischenko, as a citizen of the United States.” Ex.

1 at 4. Years later, Ball again declared himself to be Ms. Onischenko’s father when requesting




          5
         Moreover, Ball elsewhere argues that he is injured by the lack of paternity rights created
by the CRBA. See, e.g., Compl. at 20 (“the personal consequence for me has been an outrageous
misrepresentation and inversion of my demonstrated intention to overcome my absence from
[Ms. Onischenko’s] life, which self[-]evidently was impossible for me to do without establishing
some fundamental parental rights and duties enforceable by law”); id. at 19 (claiming that an
“inevitable[] consequence[]” of the State Department record is that his daughter is a “captive” of
her mother who “slanders” Ball while he lacks “any legally enforceable means” to respond).
These statements are in considerable tension with Ball’s claim that he is injured by the mere
implication of paternity.


                                                  6
           Case 1:20-cv-02222-CRC Document 19 Filed 07/30/21 Page 7 of 8




that the State Department alert him if anyone applied for a passport in her name. See Reply, Ex.

A, ECF No. 13-1. In support of that request, Ball attached the same CRBA of which he now

complains. Id. Any perception that Ball is Ms. Onischenko’s father is thus attributable to Ball

rather than the State Department. 6

       Ball’s remaining arguments bare little mention. First, he contends that the State

Department’s decision to issue Ms. Onischenko citizenship documents based on his affidavit

violated the Tenth Amendment. See Opp. at 2, 13. For starters, this claim is completely absent

from Ball’s complaint. Regardless, the State Department’s conferral of U.S. citizenship

documents is well within the federal government’s broad powers over the subject of

naturalization. See Takahashi v. Fish & Game Comm’n, 334 U.S. 410, 419 (1948).

       Finally, Ball complains that Ms. Onischenko or Ms. Schlate may suddenly demand that

Ball backpay child support, causing him “unjust financial loss or ruin.” Opp. at 7. Yet Ball

submits no evidence that either woman has any such intentions, let alone that a demand is

“certainly impending,” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 401 (2013). Accordingly,

the unsubstantiated specter of child support is insufficient to confer standing in this case.




       6
         Further undermining Ball’s theory of standing are his repeated allegations that Ms.
Onischenko’s mother (rather than the State Department) is the source of the false narrative that
Ball abandoned his daughter. See, e.g., Compl. at 18–19. A court order compelling the State
Department to revoke Ms. Onischenko’s citizenship will (at best) have no effect on how Ms.
Schlate chooses to portray Ball in her private conversations. Ball’s alleged injury is thus neither
traceable to the State Department nor redressable by court order.
                                                  7
         Case 1:20-cv-02222-CRC Document 19 Filed 07/30/21 Page 8 of 8




 IV. Conclusion

       For the foregoing reasons, the Court will grant Defendant’s Motion to Dismiss for lack of

jurisdiction. A separate Order shall accompany this memorandum opinion.




                                                           CHRISTOPHER R. COOPER
                                                           United States District Judge

Date: July 30, 2021




                                               8
